                                          Case 4:19-cv-05825-HSG Document 18 Filed 04/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GUILLERMO TRUJILLO CRUZ,                             Case No. 19-cv-05825-HSG
                                   8                     Plaintiff,                           ORDER OF DISMISSAL
                                   9              v.

                                  10     KUMBAT,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at North Kern State Prison, filed this pro se civil rights action pursuant

                                  14   to 42 U.S.C. § 1983. Dkt. No. 1. On December 30, 2019, the Court granted plaintiff leave to

                                  15   proceed in forma pauperis. Dkt. No. 8. On March 9, 2020, the Court found that plaintiff is

                                  16   prohibited from proceeding in forma pauperis pursuant to the three-strikes provision of 28 U.S.C.

                                  17   § 1915(g); revoked plaintiff’s in forma pauperis status; and ordered plaintiff to pay the $400 filing

                                  18   and administrative fee in full by April 6, 2020 or face dismissal of this action. Dkt. No. 16. The

                                  19   deadline to pay the filing fee in full has passed, and plaintiff has neither paid the filing fee nor

                                  20   otherwise communicated with the Court. Accordingly, this action is DISMISSED without

                                  21   prejudice to re-filing upon payment of the full filing fee.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 4/29/2020

                                  24                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
